DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: 
Line 10 recites “an insert”, it should be –the insert--.
Line 13 recites “connectors.”, it should be –connectors;--.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al. (US. 2016/0336676 A1).
In Regards to Claim 1:
Stevens teaches in a connector (Fig. 4) having a pair of mating connectors (10) configured to transmit RF signals across an interface (Paragraph 2, tele-communications systems often employ hardline connectors for data transfer between telecom components, e.g., a Remote Radio Unit (RRU) and a tele-communications sector antenna.), at least one of the mating connectors (14) comprising: 
an inner conductor socket (16) for transmitting the RF signals from one mating connector (14) to the other mating connector (12); an outer conductor basket (18), configured to electrically ground the respective one of the mating connectors (14) (Paragraph 2,  hardline connectors often employ an arrangement of spring-biased fingers/elements for making the requisite electrical connections, e.g., signal or electrical ground connections, from one connector to an opposing connector.); the inner conductor socket (16) and the outer conductor basket (18) each having a plurality of axially projecting fingers (24) separated by a plurality of axial slots; and, 
an inhibitor (22/20) interposing the inner conductor socket (16) and the outer conductor basket (18) and comprising an insert (22/20) configured to prevent one of the: 
(i) insertion of a non- mating connector (Fig. 5, shows non-mating connector) between the socket (16) and basket (18) of the other mating connector (12) and 
(ii) misalignment of the pair of mating connectors (10) during assembly of the mating connectors (12).    wherein the insert (22) inhibits plastic deformation of at least one of the axially projecting fingers (24) of the mating connectors (12) and promotes alignment of the mating connectors (12) (Paragraph 17, the protective insert 20 is fabricated from a non-conductive (i.e., low-dielectric), low modulus, plastic, thermoplastic, or phenolic material which may be injection or blow molded).
In Regards to Claim 2:
Steven teaches the connector of claim 1 wherein the insert (22) includes an outwardly facing flange (See Reproduced Drawing 1) configured to engage a shoulder (39) formed at the base of the axially projecting fingers (24) of the outer conductor basket (18).
In Regards to Claim 3:
Steven teaches the connector of claim 2 wherein the outwardly facing flange (See Reproduced Drawing 1) includes an aperture (See Reproduced Drawing 1) configured to receive the axially projecting fingers (24) of an inner conductor socket (16).
In Regards to Claim 8:
Steven teaches the connector of claim 1 wherein the insert (22) includes a plurality of engagement sections (58) each having a surface disposed substantially normal to a radial projecting from the elongate axis and a plurality of stiffening sections (54) having a surface disposed substantially parallel to a radial projecting from the elongate axis.
In Regards to Claim 16:
Stevens teaches a method for preventing the inadvertent coupling improperly or non-mating connector portions (Fig. 5, shows non-mating connector), one of the connector portions (14) having an inner conductor socket (16) for transmitting RF signals across a connector interface and an outer conductor basket (18) having at least one axially projecting finger (24) to electrically ground the connector portions (14) (Paragraph 2,  hardline connectors often employ an arrangement of spring-biased fingers/elements for making the requisite electrical connections, e.g., signal or electrical ground connections, from one connector to an opposing connector.); 
the method including the steps of: configuring an inhibitor (22/20) for insertion between the inner conductor socket (16) and the outer conductor basket (18) to prevent plastic deformation of at least one of the axially projecting fingers (24): 
(i) when promoting alignment of the mating connector portions (14), or (ii) to prevent insertion of a non-mating connector portion (Fig. 5, shows non-mating connector).
In Regards to Claim 17:
Stevens teaches the method of claim 16 further comprising the step of configuring the insert (22/20) to include an outwardly facing flange (See Reproduced Drawing 1) to engage a shoulder (39) formed at a base of the axially projecting fingers (24) of the outer conductor basket (18).
In Regards to Claim 18:
Stevens teaches the method of claim 17 further comprising the step of configuring the insert (22/20) to include a tubular outer wall projecting normally from the outwardly facing flange (See Reproduced Drawing 1), the outer wall defining: (i) a plurality of engagement sections (58) having a surface disposed substantially normal to a radial projecting from the elongate axis, and - 16 -WO 2019/178340PCT/US2019/022237 (ii) a plurality of stiffening sections (54) having a surface disposed substantially parallel to a radial projecting from the elongate axis.
In Regards to Claim 19:
Stevens teaches the method of claim 17 wherein the step of configuring the insert (22/20) to include an outwardly facing flange (See Reproduced Drawing 1) further includes the step of defining an aperture (See Reproduced Drawing 1) to receive the axially-projecting fingers (24) of the inner conductor socket (16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US. 2016/0336676 A1) in view of Eriksen (US. 2015/0333419 A1).
In Regards to Claim 12:
Stevens teaches an insert (22/20) configured to inhibit plastic deformation of at least one axially projecting finger of an outer conductor basket (18) associated with an RF connector (Fig. 4), (Paragraph 17, the protective insert 20 is fabricated from a non-conductive (i.e., low-dielectric), low modulus, plastic, thermoplastic, or phenolic material which may be injection or blow molded) comprising: - 14 -WO 2019/178340PCT/US2019/022237 
an outwardly facing flange (See Reproduced Drawing 1) configured to engage a shoulder (39) formed at a base of the axially projecting fingers (24) of the outer conductor basket (18), a structure (See Reproduced Drawing 1) defining an elongate axis and having plurality of engagement sections (58) extending normal to the outwardly facing flange (See Reproduced Drawing 1), each engagement section (58) having a surface disposed substantially normally to a radial projecting from the elongate axis; and a plurality of stiffening sections (54) having a surface disposed substantially parallel to a radial projecting from the elongate axis.
Stevens does not teach a tubular structure.
Eriksen teaches a tubular structure (206).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Eriksen's teaching of the use of tubular structure as a modification in the Stevens connector in order to protect and support the conductor.  
In Regards to Claim 13:
Stevens teaches the insert of claim 12, wherein the outwardly facing flange (See Reproduced Drawing 1) includes an aperture (See Reproduced Drawing 1) configured to receive the axially-projecting fingers (24) of the inner conductor socket (16).
In Regards to Claim 15:
All claim limitations are discussed with respect to Claim 12, Stevens does not teach wherein each stiffening section is interposed between a pair of engagement sections.
Eriksen teaches wherein each stiffening section (See Reproduced Drawing 2) is interposed between a pair of engagement sections (See Reproduced Drawing 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Eriksen's teaching of the use of stiffening sections as a modification in the Stevens connector in order to protect and support the conductor.  

In Regards to Claim 20:
Stevens teaches the method of claim 18 wherein the step of configuring the insert (20/22) to include a outer wall (See Reproduced Drawing 1) projecting normally from the outwardly facing flange (See Reproduced Drawing 1) further includes the step of: configuring each of the engagement sections (58) to be arcuate in cross-section and configuring each of the stiffening sections (54) to be radially inboard of an adjacent engagement section (58).
Stevens does not teach tubular outer wall.
Eriksen teaches a tubular outer wall (206).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Eriksen's teaching of the use of tubular outer wall as a modification in the Stevens connector in order to protect and support the conductor.  
Allowable Subject Matter
Claims 4-7, 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 4-7, 9-11 and 14, these limitations, in combination with remaining limitations of claims 4-7, 9-11 and 14, are neither taught nor suggested by the prior art of record.

    PNG
    media_image1.png
    797
    819
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    589
    761
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831